     Case 2:19-cv-00311-APG-BNW Document 19 Filed 09/27/19 Page 1 of 3



 1   RYAN L. DENNETT, ESQ.
     Nevada Bar No. 005617
 2   rdennett@dennettwinspear.com
     MATTHEW J. WAGNER, ESQ.
 3   Nevada Bar No. 011311
     mwagner@dennettwinspear.com
 4   DENNETT WINSPEAR, LLP
     3301 N. Buffalo Drive, Suite 195
 5   Las Vegas, Nevada 89129
     Telephone:    (702) 839-1100
 6   Facsimile:    (702) 839-1113
     Attorneys for State Farm Mutual
 7   Automobile Insurance Company

 8                                 UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10   DIANE F. KROLL,
11                                            Plaintiff,   Case No: 2:19-cv-00311-APG-BNW
12   vs.
                                                       STIPULATION AND ORDER TO EXTEND
13   STATE FARM MUTUAL AUTOMOBILE                      DISCOVERY FOR PURPOSES OF
     INSURANCE COMPANY; DOES I through X; and          COMPLETING THE DEPOSITION OF
14   ROE CORPORATIONS I through X, inclusive,          PLAINTIFF’S TREATING PHYSICIAN
                                                       (Second Request – Limited extension
15                                         Defendants. only)
16
            Plaintiff, DIANE F. KROLL, by and through her attorney, ROBERT L. AMICK, ESQ. of the
17
     AMICK LAW OFFICE and STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, by
18
     and through its attorneys, RYAN L. DENNETT, ESQ. and MATTHEW J. WAGNER, ESQ., of the
19
     law firm of DENNETT WINSEAR, LLP, submit this STIPULATION AND ORDER TO EXTEND
20
     DISCOVERY FOR PURPOSES OF COMPLETING THE DEPOSITION OF PLAINTIFF’S
21
     TREATING PHYSICIAN (Second Request – Limited extension only) pursuant to Rules 6(b) and
22
     26(f) of the Federal Rules of Civil Procedure and Local Rule 6-1 and 26-4 for the Court’s
23
     consideration:
24
                                                    I.
25
                                  DISCOVERY COMPLETED TO DATE
26
            1.        A 26(f) Conference was held and a Discovery Plan and Scheduling Order was
27
     filed. The Court denied the parties’ mutual request for 260 days to conduct discovery based on
28
     Case 2:19-cv-00311-APG-BNW Document 19 Filed 09/27/19 Page 2 of 3



 1   “good cause” for requesting a special scheduling review and ordered a standard 180-day plan

 2   consistent with LR 261(b).

 3          2.      Plaintiff served her Witness and Document list on May 15, 2019, outlining ten (10)

 4   medical providers with medical specials totaling $364,661.72. Additionally, Plaintiff disclosed

 5   economic damages per a Report by Terrance M. Dinneen for past and future vocational losses

 6   alleged to be caused by the subject accident in the total sum of $271,763.00.

 7          3.      Defendant served its Witness and Document list on May 22, 2019, containing

 8   documentary evidence regarding the claim of the Plaintiff, along with various authorizations to be

 9   executed by the Plaintiff in order to obtain medical records and bills, as well as insurance

10   documentation, worker comp records and employment information.

11          4.      Defendant served written discovery on Plaintiff on June 6, 2019, consisting of

12   interrogatories, requests for production of documents, and requests for admission related to the

13   breach of contract, common law bad faith, and statutory bad faith claims. Those discovery

14   requests have been responded to.

15          5.      Plaintiff served written discovery on Defendant on August 15, 2019 and granted

16   Defendant an extension on September 9, 2019 to respond to the same by September 30, 2019.

17          6.      Plaintiff’s deposition was completed on August 19, 2019.

18          7.      Plaintiff served her expert disclosure on August 20, 2019.

19          8.      Defendant served its expert disclosure on September 9, 2019.

20                                                   II.

21                                  DISCOVERY TO BE COMPLETED

22          The only remaining discovery to be completed is the deposition of Plaintiff’s treating

23   physician, Jaswinder S. Grover, M.D., who has advised that his first available date to take his

24   deposition is Friday, November 8, 2019, one day after the close of discovery.

25   ///

26   ///

27   ///

28   ///
                                                     2
     Case 2:19-cv-00311-APG-BNW Document 19 Filed 09/27/19 Page 3 of 3



 1                                                      III.

 2      WHY DISCOVERY CANNOT BE COMPLETED IN THE TIME PROVIDED BY THE FIRST
                           EXTENSION TO EXTEND DISCOVERY
 3
             This case involves complex damages claims, many doctors and specialists, invasive
 4
     surgery, significant economic losses, and claims of common law and statutory bad faith against
 5
     Plaintiff’s insurer. Dr. Grover is one of Plaintiff’s treating physicians, specifically an orthopedic
 6
     surgeon who has performed surgery on Plaintiff before and after the accident, and it is
 7
     anticipated he will testify regarding Plaintiff’s injuries and causation, resultant medical condition,
 8
     diagnosis and prognosis, course of treatment and Plaintiff’s need for future care and treatment.
 9
     Accordingly, the parties request that the discovery deadlines be extended by one day to
10
     accommodate Dr. Grover’s schedule and to obtain his testimony. No other extensions are
11
     requested at this time.
12
     DATED:          Sept. 27, 2019                  DATED:          Sept. 27, 2019
13
     AMICK LAW OFFICES                               DENNETT WINSPEAR, LLP
14

15
     By    /s/ Robert L. Amick                       By    /s/ Matthew J. Wagner
16   ROBERT L. AMICK, ESQ.                           MATTHEW J. WAGNER, ESQ.
     Nevada Bar No. 5204                             Nevada Bar No. 11311
17   6030 S. Rainbow Blvd., Suite D-1                3301 N. Buffalo Drive, #195
     Las Vegas, Nevada 89118                         Las Vegas, Nevada 89129
18   Telephone: (702) 320-1616                       Telephone:    (702) 839-1100
     Facsimile: (702) 320-3979                       Facsimile:    (702) 839-1113
19   Attorney for Plaintiff,                         Attorneys for Defendant, STATE FARM
     DIANE F. KROLL                                  MUTUAL AUTOMOBILE INSURANCE
20                                                   COMPANY
21

22                                                   ORDER
23           IT IS SO ORDERED.
24                    October 3, 2019
             DATED:
25

26
                                                     U.S. MAGISTRATE JUDGE
27

28
                                                        3
